                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF ARKANSAS
                                 DELTA DIVISION

THEODORE JOHNSON,                               )
Plaintiff                                       )
                                                )
vs.                                             )   Civil Action No. 2:19-cv-00069 BRW-JTK
                                                )
ANDREW SAUL, Commissioner,                      )
Social Security Administration,                 )
Defendant                                       )

                                            ORDER

       Defendant’s Unopposed Motion To Remand (Doc. No. 12) to the Commissioner

(“Defendant”) for further administrative proceedings is GRANTED.      Accordingly, this case is

reversed and immediately REMANDED to the Commissioner for further administrative action

pursuant to sentence four of section 205(g) of the Social Security Act, 42 U.S.C.§405(g).

       IT IS SO ORDERED this 18th day of December, 2019.



                                                Billy Roy Wilson__________________
                                                UNITED STATES DISTRICT JUDGE
